—Memorandum by the Court.
Claimant’s real estate expert testified that the market value of the appropriated property, which consisted of a two-family house on a lot 100 feet deep and 42 feet in width on a street in Binghamton, was $16,250; supporting his opinion by reference to two comparable sales and stating that the land value plus reproduction cost of the building, less depreciation, was in approximately the same amount. The Court of Claims found $16,250 to be the fair and reasonable market value, thus rejecting the valuation of $10,800 set by the State’s expert who, on cross-examination, said that he had not inspected the interior of the house and whose appraisal was based in large part on an inspection and report made by a former associate. Judgment affirmed, with costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.